Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III DETAILED ACTION

1.    This office action is responsive to RCE filed May 05, 2019.  Claims 1-24 are presented for examination.

Claim Interpretation - 35 USC §112
2.    The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3. 	Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
 	As to claims 1, 9 and 17, the recitation of “is adaptable” (claim 1, line 6; claim 9, line 6; and claim 17, lines 10-11) is unclear and indefinite as it suggests or makes a feature or step optional but does not require the feature or step does not limit the scope of the claim, e.g. see MPEP 2111.04.  
	Appropriate clarification and correction is required.

4.  	In the event the determination of the status of 2the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	  			Rejections - 35 USC § 103

forms the basis for all obviousness rejections set forth in this 
Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

6. 	Claims 1-3, 5-11, 13-19, 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lolayekar (USPGPUB: 2003/0079019, hereinafter Lola) in view of Warfield et al. (USPGPUB: 2015/0106578) and further in view of Raindel et al. (USPGPUB: 2015/0029853); hereinafter Raindel.
 	As in claim 1, Lola discloses a method comprising: a quality of service provided by a distributed electronic storage system DESS (Lola Fig.1-3, 11 pars. 40-50, 92-113, distribute storage system comprises electronic components, i.e. claimed DESS; distributed intelligent logic such as switches to move data/mirroring among virtual targets in tier hetero storages and/or provide data in the hetero distributed storage to requesters).  Lola does not disclose controlling of migration of data stored in a first tier of storage of the DESS to a second tier of storage of the DESS according to the quality of service 
characteristic such as latency to migrate, to move data to appropriate location; and logic such as switch provides moving of data; Par. 46 disclose thresholds to measures various metrics such as usage of resource, i.e. claimed, Par. 72-74 discloses and example of charactering of data as having a similar shared characteristic and assigning priority; Pars. 74-77 discloses comparing with thresholds to move data to appropriate locations).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to include analyzing data as suggested by Warfield in Lola’s system and thereby data can be migrated in an efficient manner, and especially data can be moved to appropriate location in a distributed storage system which results to increase overall system performance, therefore 
 	As in claim 2, Lola does not teach controlling the migration comprises triggering the migration according to the data having a first particular characteristic, however Warfield discloses controlling the migration comprises triggering the migration according to the data having a first particular characteristic, for example Warfield in par. 72-74 discloses example of charactering of data as having a similar shared characteristic and assigning priority; Pars. 74-77 discloses comparing with thresholds to move data to appropriate locations). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to include the teaching of Warfield in Lola’s system for the same reasons stated above in claim 1.
 	As in claim 3, Lola does not however Warfield discloses wherein the particular characteristic is one of: amount of time since creation of the data being greater than a determined threshold; amount of time since last modification of the data being greater than a determined threshold; amount of time since last access of the data being greater than a determined threshold; the data being of a particular size; the data being of a particular type; the data having been generated by a particular client process; and the data having been generated by a particular node of the DESS. (Warfield Par. 72-74 discloses 
 	As in claim 5, it should be noted that Warfield discloses wherein the controlling the migration is based on an amount of unused space in the first tier of storage (Warfield par. 72, 93 size of data storing in an LRU area and moving when storage not available).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to include the teaching of Warfield in Lola’s system for the same reasons as stated previously in claim 1.
 	As in claim 6, Lola does not However Warfield discloses wherein the controlling the migration comprises: when the amount of unused space in the first tier of storage is below a first threshold, triggering the migration; and when the amount of unused space in the first tier of storage is above the first threshold, delaying the migration until the amount of congestion in the DESS is below the first threshold, wherein the amount of congestion in the DESS is determined by the DESS congestion 
 	As in claim 7, Lola does not However Warfield discloses determining, by data migration circuitry of the DESS, whether to store data read from the second tier of storage in the first tier of storage based on the amount of congestion in the DESS as determined by the DESS congestion management circuitry and wherein the QoS provided by the DESS is determined according to the amount of congestion in the DESS (Warfield par. 74, moving data between storages based on threshold and threshold value adjust depending on load usage of storage resource). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current 
	As in claim 8, Lola does not However Warfield discloses storing the data read from the second tier of storage to the first tier of storage only when the amount congestion in the DESS is below a determined threshold (Warfield par. 72, 93 size of data storing in an LRU area and moving when storage not available). It would have been obvious to one of ordinary skill in the art at the time of invention to include the teaching of Warfield in Lola’s system for the same reasons stated above.
 	As in claim 9, Lola discloses a system comprises congestion management circuitry operable to determine a quality of service (QoS) provided by distributed electronic storage system (DESS), for example, Lola teaches distributed intelligent logic such as switches to move data/mirroring among virtual targets in tier hetero storages and/or provide data in the hetero distributed storage to requesters (Lola Fig.1-3, 11 pars. 40-50, 92-113)). Lola does not disclose data migration circuitry to control migration of data stored in a first tier of storage of the DESS to a second tier of storage of the DESS according to the amount of congestion in the DESS.  However, Warfield discloses data migration circuitry operation to control migration of data stored in a first tier of storage of the DESS to a second tier of storage of the DESS according to the quality of service 
characteristic such as latency to migrate, to move data to appropriate location; and logic such as switch provides moving of data; Par. 46 disclose thresholds to measures various metrics such as usage of resource, i.e. claimed, Par. 72-74 discloses and example of charactering of data as having a similar shared characteristic and assigning priority; Pars. 74-77 discloses comparing with thresholds to move data to appropriate locations).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to include analyzing data as suggested by Warfield in Lola’s system and thereby data can be migrated in an efficient manner, and especially data can be moved to appropriate location in a distributed storage system which results to increase overall system performance, therefore being advantageous (Warfield Fig. 1, 74-84). The combination of Lola and Warfield disclose the invention as claimed, Lola and Warfield however do not particularly teach the migration “is adaptable” according to an amount of congestion in the DESS.  
 	As in claim 10, Lola does not however Warfield discloses wherein, as part of the control of the migration, the data migration circuitry is operable to trigger the migration according to the data having a first particular characteristic 
	As in claim 11, Lola does not however Warfield discloses wherein the particular characteristic is one of: amount of time since creation of the data being greater than a determined threshold; amount of time since last modification of the data being greater than a determined threshold; amount of time since last access of the data being greater than a determined threshold; the data being of a particular size; the data being of a particular type; the data having been generated by a particular client process; and the data having been generated by a particular node of the DESS (Warfield Par. 72-74 discloses and example of charactering of data as having a similar shared characteristic and assigning priority; Pars. 74-77 discloses comparing with thresholds to move data to appropriate locations; par. 72 example of data characteristic). Accordingly, it would 
 	As in claim 13, it should be noted that Warfield discloses wherein the controlling the migration is based on an amount of unused space in the first tier of storage (Warfield par. 72, 93 size of data storing in an LRU area and moving when storage not available).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to include the teaching of Warfield in Lola’s system for the same reasons as stated previously in claim 1.
	As in claim 14, Lola does not However Warfield discloses wherein the controlling the migration comprises: when the amount of unused space in the first tier of storage is below a first threshold, triggering the migration; and when the amount of unused space in the first tier of storage is above the first threshold, delaying the migration until the amount of congestion in the DESS is below the first threshold, wherein the amount of congestion in the DESS is determined by the DESS congestion management circuitry (Warfield par. 72, 93 size of data storing in an LRU area; gather/cluster data transactions with similar characteristic to transfer/move, see par. 73; Par. 79 discloses 
	As in claim 15, Lola does not However Warfield discloses determining, by data migration circuitry of the DESS, whether to store data read from the second tier of storage in the first tier of storage based on the amount of congestion in the DESS as determined by the DESS congestion management circuitry and wherein the QoS provided by the DESS is determined according to the amount of congestion in the DESS (Warfield par. 74, moving data between storages based on threshold and threshold value adjust depending on load usage of storage resource). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to include the teaching of Warfield in Lola’s system for the same reasons as stated previously in claim 1.
	As in claim 16, Lola does not However Warfield discloses storing the data read from the second tier of storage to the 
 	As in claim 17, see arguments with respect to claims 1 and 9.  Lola and Warfield disclose the invention as claimed, detailed above with respect to claims 1 and 9; Lola, Warfield and Raindel however do not particularly disclose non-transitory machine-readable storage medium having code stored thereon, that, when executed by one or more computing devices of a distributed electronic storage system (DESS), configures the one or more computing devices to perform steps of claim 1, 
However, one of ordinary skill in the art would have recognized that computer storage media (i.e., floppy, cd-rom, thumb-drive etc..) carrying computer-executable instructions for implementing a method or a system, because it would facilitate the transporting and installing of the method on other systems, is generally well-known in the art.  For example, a copy of the Microsoft Windows operating system can be found on a cd-rom from which Windows can be installed onto other systems, which is a lot easier that running a long cable or hand typing the software onto another system.  Therefore, it would have been obvious to 
	As in claim 18, Lola does not teach controlling the migration comprises triggering the migration according to the data having a first particular characteristic, however Warfield discloses controlling the migration comprises triggering the migration according to the data having a first particular characteristic, for example Warfield in par. 72-74 discloses example of charactering of data as having a similar shared characteristic and assigning priority; Pars. 74-77 discloses comparing with thresholds to move data to appropriate locations). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to include the teaching of Warfield in Lola’s system for the same reasons stated above in claim 1.
 	As in claim 19, Lola does not however Warfield discloses wherein the particular characteristic is one of: amount of time since creation of the data being greater than a determined threshold; amount of time since last modification of the data being greater than a determined threshold; amount of time 
 	As in claim 21, it should be noted that Warfield discloses wherein the controlling the migration is based on an amount of unused space in the first tier of storage (Warfield par. 72, 93 size of data storing in an LRU area and moving when storage not available).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to include the teaching of Warfield in Lola’s system for the same reasons as stated previously in claim 1.
 	As in claim 22, Lola does not However Warfield discloses wherein the controlling the migration comprises: when the amount of unused space in the first tier of storage is below a first 
 	As in claim 23, Lola does not However Warfield discloses determining, by data migration circuitry of the DESS, whether to store data read from the second tier of storage in the first tier of storage based on the amount of congestion in the DESS as determined by the DESS congestion management circuitry and wherein the QoS provided by the DESS is determined according to the amount of congestion in the DESS (Warfield par. 74, moving 
	As in claim 24, Lola does not However Warfield discloses storing the data read from the second tier of storage to the first tier of storage only when the amount congestion in the DESS is below a determined threshold (Warfield par. 72, 93 size of data storing in an LRU area and moving when storage not available). It would have been obvious to one of ordinary skill in the art at the time of invention to include the teaching of Warfield in Lola’s system for the same reasons stated above.

7.  Claims 4, 12, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lolayekar (USPGPUB: 2003/0079019) in view of Warfield et al. (USPGPUB: 2015/0106578) further in view of Raindel et al. (USPGPUB: 2015/0029853); hereinafter Raindel. and in further view of Hara et al. (USPGPUB: 2004/0205109).
 	As in claim 4, Lola does not however Warfield discloses wherein the determining the quality of service comprises determining a load on a local resource of the DESS; and determining a load on a remote resource of the DESS based on an 
 	As in claim 12, Lola does not however Warfield discloses wherein the determining the quality of service comprises determining a load on a local resource of the DESS; and determining a load on a remote resource of the DESS based on an 
 	As in claim 20, Lola does not however Warfield discloses wherein the determining the quality of service comprises determining a load on a local resource of the DESS; and determining a load on a remote resource of the DESS based on an .

Conclusion
8.  The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

TVT/May 22, 2021
/TUAN V THAI/Primary Examiner, Art Unit 2135